Citation Nr: 0712228	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran, his Wife, and W.E., S.E., F.E.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim for an increased 
rating for PTSD. 

In February 2007, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2006).

The veteran testified before the undersigned at a February 
2007 videoconference hearing.  A transcript has been 
associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's service-connected PTSD has been primarily 
manifested by depression, anxiety, and irritability; frequent 
intrusive flashbacks; nightmares and chronic sleep 
disturbance; isolation and avoidance of subjects related to 
his WWII experience; and impaired judgment and abstract 
thinking productive of frequent explosive outbursts directed 
at family all resulting in moderate, but not severe, social 
and occupational impairment.  




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service-connected PTSD is evaluated as 30 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 31-40 
represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  

The veteran has had several GAF scores assigned.  An April 
2004 VA treatment record shows a GAF of 52.  In a June 2004 
private treatment note, the veteran had a 35 GAF.  At his 
August 2004 and October 2005 VA examinations, the veteran 
received GAF scores of 55.  Finally, a March 2007 private 
treatment note indicated a GAF of 35.  In sum, the GAF scores 
show mostly moderate symptoms, with some indication of major 
impairment.  

The April 2004 treatment note indicates that the veteran is 
functioning well.  He described increased anger, sadness, and 
anxiety.  He discussed intermittent nightmares and indicated 
that his worst time of day is at night.  He said that he had 
trouble concentrating and thinking clearly.  His thought 
processes in the session were logical and goal directed.  He 
also claimed to hear voices that no one else could hear.  At 
the session, however, the examiner found no delusional or 
paranoid thinking.  Insight and judgment seemed good.

The June 2004 GAF score comes from the letter of P. Garrett.  
In it, she indicates that the veteran's PTSD has affected his 
"relationships with others, his ability to get adequate 
rest, and his moods fluctuate due to these intrusive 
thoughts."  The list of symptoms is quite short.  The Board 
must rely primarily on the GAF score as reported.

At the veteran's August 2004 VA examination, the examiner 
considered the veteran to dwell excessively on his wartime 
experiences.  The veteran's affect was anxious and mood 
congruent.  Thought processes were not impaired.  The veteran 
reported nightmares and occasionally "on waking have 
hypnagogic hallucinations of people that he saw murdered...."  
The veteran is married with three sons.  He has no legal 
problems.  He works in his yard for recreation and goes with 
his wife to visit friends.  He has never made suicide 
attempts or had any serious suicidal ideation, plan or 
intent.  Eye contact and interaction were normal.  He is 
minimally able to maintain his personal hygiene and other 
basic activities of daily living.  The veteran did display 
some recent memory impairment.  

At the veteran's October 2005 VA examination, the veteran 
indicated that he had a close relationship with his wife and 
sons and occasionally visited friends.  The veteran reported 
that he avoided large crowds.  The veteran reported working 
with old clocks and fishing as recreational activities.  He 
had some loss of motivation and interest in activities, 
particularly following nights with poor sleep.  The veteran 
displayed avoidance behaviors, had recurrent intrusive 
thoughts and memories, difficulty falling or staying asleep, 
irritability, hypervigilance, and exaggerated startle 
response.  The veteran reported that, despite medication and 
counseling from a private provider, he experiences periods of 
exacerated symptomatology, typically marked by increased 
irritability and more frequent flashbacks and nightmares.

The veteran's March 2007 assessment shows that he has 
problems with explosive anger.  The veteran was reported to 
become emotionally and physically debilitated by flashbacks.  
The examiner also indicated that the veteran had "never 
presented as talking obsessively about WWII in sessions...."  
The examiner stated that the veteran had difficulty with 
concentration and had trouble relating to others during 
social situations.  Diagnostic testing results indicated 
"intrusive thoughts that cause anxiety and over which the 
individual feels little control."  The veteran has 
continuous manifestations of irritability, anger, impaired 
impulse control and an inability to maintain effective 
relationships.  

Much of the veteran's functioning has been intact throughout 
the period on appeal.  The veteran has not had legal trouble 
or hospitalizations related to his PTSD.  The veteran's 
thought processes have been logical and goal directed.  His 
speech and communication have been characterized as coherent 
and clear.  His personal appearance and hygiene have been 
appropriate throughout the period on appeal.  The veteran has 
had some difficulty with short term memory and 
distractability, but it is not described as a serious 
impairment.  There is no indication of delusions or 
hallucinations beyond the persistent images on waking.  It 
does not appear that the waking hallucinations persist for 
any great length of time or that they interfere with his 
ability to interact with others.

While the Board relies on medical reports ordinarily, the 
statements and testimony of the veteran, his wife and 
children are probative to this claim.  Uniformly they attest 
to a consistent pattern of explosive and disruptive behavior.  
They also indicate that the symptoms which the veteran does 
display are displayed on a frequent, if not continuous, 
basis.  In particular, his sleep disturbances and nightmares, 
hostility, suspicion, and general antagonism are directed 
against everyone, even those closest to him.  It also appears 
that the veteran is somewhat more isolated than is reported 
in his examinations.  The November 2005 statement of the 
veteran's son W.E. indicates that he spends most of his time 
alone.  Furthermore, the November 2005 statement of F.E. 
indicates that while the veteran presents to his examinations 
on time and appropriately dressed, it is his wife who is 
responsible.  These statements also indicate that the veteran 
has been violent in the past, and that his family fears him 
becoming violent in the present.  On this record, however, 
there is no indication that he actually becomes violent at 
the present time.  In short, these statements indicate that 
some of the high assessment of the veteran's functioning 
described in the examinations is not attributable to the 
veteran.  


In sum, the Board finds that the veteran's service-connected 
PTSD has been primarily manifested by depression, anxiety, 
and irritability; frequent intrusive flashbacks; nightmares 
and chronic sleep disturbance; isolation and avoidance of 
subjects related to his WWII experience; and impaired 
judgment and abstract thinking productive of frequent 
explosive outbursts directed at family all resulting in 
moderate, but not severe, social and occupational impairment.  

The Board finds that the evidence as to whether the veteran's 
symptomatology is more like the criteria for a 50 percent 
rating than a 30 percent rating is in equipoise.  The 
veteran's VA examination reports do show impairment, but the 
GAF scores of 55 and descriptions of "mild to moderate" 
symptoms tend to support the rating of 30 percent.  The 
veteran's private treatment providers assess him with GAF 
scores showing "severe" symptoms, while describing symptoms 
of impairment that are like the criteria for a 50 percent 
rating.  The frequent flashbacks are akin to the panic 
attacks described in the General Ratings Formula for Mental 
Disorders, supra.  The veteran's outbursts, described by his 
family, indicate that, at times, his judgment and abstract 
thinking are overwhelmed by his symptoms.  While the Board is 
cognizant of the family's report that the veteran's wife is 
responsible for his appearance at his VA examinations, the 
Board also recognizes that the veteran is sufficiently in 
control of his symptoms to endure a VA examination about a 
painful subject without inappropriate behavior.  He has been 
able to perform adequately at two examinations and at an 
April 2004 VA treatment session.  In short, the evidence of 
symptomatology points to both the 30 and 50 percent ratings.  

The Board finds that the veteran has only one of the symptoms 
for a 70 percent rating and none of the symptoms for a 100 
percent rating.  Of the criteria for a 70 percent rating, the 
veteran has only impaired impulse control, shown in his 
outbursts of anger.  One symptom is simply not enough to 
justify a rating of 70 percent.  The evidence does not show 
symptoms of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation or severe memory loss.  
Accordingly, the criteria for a rating of 70 or 100 percent 
are not met.  

The Board finds, therefore, that the evidence as to whether 
or not the veteran's symptoms meet the criteria for a 50 
percent rating is in equipoise.  The Board concludes that an 
increased rating of 50 percent, but no higher, must be 
granted.  See Gilbert, supra.  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2004 letter told him to 
provide any relevant evidence in his possession.  

The veteran was not provided notice of the criteria for an 
increased rating under 38 C.F.R. § 4.130, as discussed above.  
The July 2004 letter informed the veteran that "the evidence 
must show that [his] service-connected condition has gotten 
worse."  The Board concludes that this notice was sufficient 
to discharge VA's duty to notify under the VCAA.  Cf. Overton 
v. Nicholson, 20 Vet. App. 427 (2006) (where the notice of 
the need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).

The veteran was similarly not provided notice of the 
requirements to establish effective dates.  The Board 
concludes that there is no harm in failing to provide such 
notice, as the Agency of Original Jurisdiction will 
effectuate this Board's grant in a rating decision, and the 
veteran will have the opportunity to contest the effective 
date at that time.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at Forum Counseling, which sent an 
updated letter concerning his treatment), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2005 VA examination reports are thorough and supported by 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating of 50 percent, but no higher, for 
PTSD is warranted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


